Citation Nr: 1508776	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a cervical spine disability. 

3. Entitlement to service connection for a left knee disability. 

4. Entitlement to service connection for ulcerative colitis, to include as secondary to service-connected prostate cancer. 

5. Entitlement to service connection for rectal cancer. 

6. Entitlement to a compensable evaluation for prostate cancer. 

7. Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine. 

8. Entitlement to an initial compensable evaluation for erectile dysfunction. 

9. Entitlement to an effective date prior to August 13, 1985, for a grant of entitlement to service connection for a neurogenic bladder. 

10. Entitlement to an effective date prior to May 29, 2009, for a grant of entitlement to service connection for erectile dysfunction. 

11. Entitlement to an effective date prior to May 29, 2009, for special monthly compensation (SMC) based on the loss of use of a creative organ. 

12. Entitlement to specially adapted housing. 

13. Entitlement to special home adaption grant. 

14. Entitlement to an automobile and adaptive equipment or adaptive equipment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a Travel Board hearing before the undersigned in May 2014.  He also provided testimony before a Decision Review Officer in October 2011.  Transcripts of those proceeding are of record.

With respect to the cervical spine/neck claim, the Board notes that such claim was initially denied in a September 2006 rating decision.  At the time of the September 2006 denial the RO expressly noted that the Veteran's service treatment records (STRs) were unavailable for review because they had been forwarded to the Board in conjunction with a pending appeal.  In other words, the RO denied the Veteran's claim without reviewing potentially relevant service records.  Since that time, the RO has again obtained the service treatment records which were not associated with the claims file at the time of the September 2006 decision.  Pursuant to 38 C.F.R. § 3.156(c)(i)(2014), in situations such as this, the claim will be readjudicated without the requirement of the submission of new and material evidence.  As such, the issue has been recharacterized as noted on the title page.

The issues of entitlement to service connection for left hip, left knee, and a cervical spine disabilities, and entitlement to a compensable evaluation for prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an unappealed September 2006 rating decision, the RO declined to reopen the Veteran's claim of service connection for a left knee disability. 

2. The evidence received since the September 2006 rating decision is neither cumulative nor repetitive of that previously considered, relates to an unestablished fact necessary to prove the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.  

3. The Veteran does not have rectal cancer. 

4. The Veteran's colitis is due to radiation treatment received for service-connected prostate cancer. 

5. The Veteran's erectile dysfunction is not productive of penis deformity. 

6. The Veteran's degenerative disc disease of the lumbar spine does not cause unfavorable ankylosis of his entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

7. Resolving reasonable doubt in the Veteran's favor, the Veteran has permanent and total service-connected disabilities that effectively result in the permanent loss of use of the bilateral lower extremities and so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane, scooter, or wheelchair.

8. On May 29, 2009, the Veteran filed his initial claim of entitlement to service connection for erectile dysfunction.

9. The schedular criteria for SMC due to loss of use of creative organ was met effective May 29, 2009.

10. A December 2000 decision, the Board determined that the proper effective date for the grant of service connection for neurogenic bladder should be August 13, 1985; that decision is final. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability. 38 U.S.C.A.§§ 5107, 5108, 7105 (West 2002); 38 C.F.R.§§ 3.102, 3.156(a) (2014).

2. The criteria for service connection for rectal cancer have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for service connection for radiation colitis have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4. The criteria for a compensable disability rating for erectile dysfunction have not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2014).

5. The criteria for a rating in excess of 40 percent for the degenerative disc disease of the lumbar spine have not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014). 

6. The criteria for an effective date earlier than May 29, 2009, for the grant of service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014). 

7. The criteria for an effective date earlier than May 29, 2009, for the grant of SMC due to loss of creative organ have not been met. 38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400, 3.350(a) (2014).

8. The criteria for entitlement to an earlier effective date prior to August 13, 1985, for the grant of service connection for neurogenic bladder have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

9. The criteria for specially adapted housing are met. 38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809(d) (2014). 

10. Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant. 38 U.S.C.A. § 2101 (a), (b) (West 2002); 38 C.F.R. §§ 3.809, 3.809a (a) (2014).

11. The criteria for entitlement to a certificate of eligibility for purchase of automobile or adaptive equipment only have been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In January 2008, January 2009, June 2009, October 2009, and November 2009, VCAA letters were sent to the Veteran with regard to his service connection claims and increased rating claims. 

Since the erectile dysfunction rating and effective date issues are downstream from the awards of service connection, further VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Regarding the claim for an earlier effective date for the grant of SMC benefits, the Board notes that the earliest possible date permitted by the effective date regulations have been granted, so that an earlier effective date is not legally possible.  In cases such as this, in which a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's service, private, and VA treatment records; and records from the Social Security Administration (SSA).  The Veteran has been afforded VA examinations pertaining to his erectile dysfunction and lumbar spine claims; there is no indication in the record, nor has the Veteran otherwise contended, that these examinations are inadequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In regard to the claim of entitlement to service connection for rectal cancer, as the service treatment records do not reveal any complaint, diagnosis, or treatment for any rectal cancer and as the record does not reveal that the Veteran has been diagnosed with rectal cancer, the Board finds it unnecessary to afford the Veteran an examination on this issue.  There is no indication of relevant, outstanding records which would support the Veteran's claims discussed below. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing and asked questions to clarify the Veteran's contentions. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For the foregoing reasons, the Board concludes that there is no additional notice or assistance that would be reasonably likely to substantiate the claims decided in this decision.

1. New and Material Evidence -Left Knee Disability

The Veteran seeks to reopen a claim of entitlement to service connection for a left knee disability. 

By way of procedural history, the RO initially denied the Veteran's claim for a left knee disability in August 1968.  Specifically, the RO found that the STRs were silent for left knee injury.  In October 1985, the RO denied the claim on the basis that new and material evidence had not been submitted.  The Veteran appealed that determination to the Board, and, in a July 1987 decision the Board declined to reopen the claim, again citing to a lack of new and material evidence.  

The RO again declined to reopen the claim relating to the left knee in March 2003 (citing no evidence of incurrence in-service) and September 2006 rating decisions.  

Following the March 2003 and September 2006 denials of his claim, the Veteran was duly notified of these actions and apprised of his appellate rights.  He did not appeal the decisions in a timely manner and those decisions became final. 38 U.S.C.A. § 7105.  

The Veteran most recently sought to reopen the claim pertaining to the left knee in January 2008.  In September 2008, the RO denied the claim on the basis that new and material evidence had not been submitted.  Thereafter, the Veteran submitted a notice of disagreement in October 2008, which was followed by the issuance of a statement of the case in August 2011, and a VA Form 9 in August 2011.  

Based upon the procedural history outlined above, the September 2006 rating decision represents the last, final denial of this claim. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

After considering both the old and the new evidence, the Board concludes that the additional evidence received since the September 2006 rating decision is new and material to reopen the Veteran's claim.  Notably, the Veteran competently testified in August 2014 that he injured his left knee when he was involved in a serious motor vehicle accident in-service in 1967.  He testified that he has experienced continuous left knee symptomatology since that time.  

The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disability. Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The aforementioned lay evidence is new, as it was not part of the record at the time of the prior final decision.  The Board notes further that the newly received medical evidence (VA treatment records) shows continued complaints of, and treatment for chronic left knee pain.  Considering the newly received lay and medical evidence, along with the previously considered evidence, the duty to assist the Veteran by at least affording him a VA examination is triggered.  A VA compensation examination has not yet been afforded to the Veteran in connection with his left knee claim. 

In sum, the evidence is new and raises a reasonable possibility of substantiating the claim for service connection for the left knee; the claim is, therefore, reopened.

2. Service Connection 

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009). 

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b)(2014).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

With regard to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service- connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the disease resolves. McClain v. Nicholson, 21 Vet. App. 319 (2007).

a. Rectal Cancer with Bleeding

The Veteran seeks service connection for rectal cancer.  During his hearing before the undersigned, he reported that his rectal cancer was secondary to service-connected prostate cancer and radiation therapy received for such. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for rectal cancer.  

As an initial matter, the evidence of record does not contain a diagnosis of rectal cancer.  Thus, element (1) of Shedden has not been satisfied for this issue.  The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In this case, the Veteran's service treatment records (STRs) are completely silent with respect to any symptoms, treatment, or diagnoses relating to rectal cancer.  Indeed, separation examination reflected a normal clinical evaluation of the anus and rectum.  An October 1971 Report of Medical Examination conducted for "refillation" purposes of the Marine Corps Reserve likewise documented a normal clinical evaluation of the anus/rectum.  Following service, post-service treatment records have shown intermittent findings/complaints of rectal bleeding in association with radiation colitis.  Colonoscopies performed throughout the course of this appeal, to include an August 2014 VA colonoscopy procedure, have been negative for findings of rectal cancer.  A May 2012 VA GI note reflected a normal clinical evaluation of the rectum.  In essence, the post-service medical record is completely silent with respect to any findings of rectal cancer. 

Acknowledgement is given to the Veteran's assertions that he suffers from rectal cancer (secondary to service-connected prostate cancer) and that he has/had symptoms such as rectal bleeding.  He is competent in this regard to report observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, as rectal cancer is not a simple medical condition capable of lay diagnosis, the Veteran is not competent to render such diagnosis. See Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).

In light of the above, the Board concludes that the competent and credible evidence does not show that the Veteran had a diagnosis of rectal cancer at any time during the pendency of his claim. See McClain, supra.  Where there is no disability, there can be no entitlement to compensation. See Brammer, supra.  Therefore, entitlement to service connection for rectal cancer must be denied. 38 U.S.C.A. §§ 1110, 1131.

b. Colitis, Secondary to Radiation Treatment Received For Service-Connected Prostate Cancer 

The Veteran asserts that his colitis is the result of radiation treatment received for service-connected prostate cancer.  

The record reflects that the Veteran was diagnosed with prostate cancer in 1985; he subsequently underwent transurethral resection of the prostate in 1985 and radiation therapy in 1988.  The VA medical record indicates that the Veteran experienced intermittent rectal bleeding and loose stools thereafter.  He was diagnosed with "colitis due to radiation" in 1999.  VA treatment records dated from approximately 1999 to 2014 continue to show a "radiation colitis" diagnosis, as well as complaints of ongoing rectal bleeding.  The Board acknowledges that the most recent VA colonoscopy report did not indicate any objective findings of colitis and that several VA treatment reports have variously noted that the radiation colitis is in remission.  Nevertheless, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In light of the above, and resolving all doubt in the Veteran's favor, the Board finds that the current disability requirement has been met in this case.  Further, the record is unequivocal as to etiology.  Indeed, multiple VA treatment reports have attributed the Veteran's colitis to the radiation therapy received for his service-connected prostate cancer.  There is no medical evidence of record that contradicts this finding.  As there is evidence a current colitis disability; a service-connected disease (i.e., prostate cancer status post radiation therapy); and a nexus, by way of a radiation colitis diagnosis, the Board finds that the requirements for service connection on a secondary basis have been met. See Wallin, supra; see also 38 C.F.R. § 3.310.  Accordingly, service connection for radiation colitis as secondary to service-connected prostate cancer is warranted. 

3. Increased Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. 

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath, supra.  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable. See VAOPGCPREC 37-97.

a. Erectile Dysfunction 

The Veteran seeks a higher initial rating for service-connected erectile dysfunction.  By way of history, service connection for erectile dysfunction was granted in a November 2009 rating decision; a 0 percent evaluation was assigned, effective May 29, 2009.  The Veteran disagreed with the initial rating assigned therein and the current appeal ensued.  

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under that code, a 20 percent disability rating is warranted when there is deformity of the penis with loss of erectile power.  The Board notes that the Veteran is already in receipt of special monthly compensation (SMC) for this disability.

The Board finds that the Veteran is not entitled to an initial compensable disability rating for erectile dysfunction.  In this regard, the Board notes that while it is clearly established that the Veteran has erectile dysfunction as a result of radiation therapy for service-connected prostate cancer, the evidence does not show, nor has the Veteran asserted, that he has any sort of penis deformity.  Therefore, a higher disability rating for erectile dysfunction is not warranted. 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In reaching this conclusion, the Board has reviewed the claims file including VA outpatient treatment records, private treatment records, VA examination reports and statements and testimony from the Veteran.  None of the evidence of record indicates that the Veteran has a penis deformity.  The Veteran does not contend otherwise.

The Veteran underwent a VA genitourinary examination in July 2009.  At that time, he reported that he had a total inability to obtain/maintain an erection and that he currently used a vacuum device with some minimal success.  Objective examination was completely normal (i.e., there were no findings related to a penis deformity).  

VA treatment records dated from 2009 to 2014 reflect that the Veteran takes medication for his erectile dysfunction, but no penis deformity is noted in the outpatient treatment records. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. Fenderson, supra.  The Board acknowledges the Veteran's statements and belief that he is entitled to a higher rating but finds that a higher rating is not warranted under the applicable rating criteria.

b. Degenerative Disc Disease (DDD) of the Lumbar Spine

The Veteran seeks a higher rating for his service-connected low back disability.  By way of history, service connection for lumbar myalgia was granted in August 1968, effective from January 27, 1968.  The low back disability, described as DDD of the lumbar spine, is currently rated as 40 percent disabling (from May 19, 1988) under Diagnostic Code 5295-5243. (It is noted that Diagnostic Code 5295 has not been in effect at any time during the current appeal period- it was replaced by the General Rating Formula for Diseases and Injuries of the Spine, effective in September 2003.)  The Veteran's claim for an increased rating was received in January 2008. 

In the September 2008 rating decision on appeal, the RO granted service connection for left and right lower extremity sciatica associated with the lumbar spine disability, each evaluated as 20 percent disabling, effective February 13, 2008.  The ratings assigned for the Veteran's lower extremity sciatica/neurological deficits are not on appeal and will not be further addressed herein.

Diagnostic Code 5243 contemplates intervertebral disc syndrome (IVDS).  Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome, or disc disease is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes.  This latter formula provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, DC 5243, Note (1). 

The Veteran's degenerative disc disease of the lumbar spine, L4-5 may also be considered under the General Rating Formula used for evaluating disabilities of the spine, which provides, a 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine (meaning when also considering the adjacent cervical segment). 

The Veteran underwent a VA spine examination in February 2008.  He reported constant back pain at a 9/10 on the pain scale.  He denied flare-ups.  He stated that he could walk about 25 feet with a cane.  He reported using a motorized wheelchair at home and a motorized scooter when out and about.  He wears a back brace.  Medications included nortriptyline and methocarbamol with good results.  

The Veteran presented in a motorized scooter.  When observing his gait, the examiner noted that the Veteran leaned on/held on to the furniture and could only walk about 3 to 4 steps at a time.  He was in no distress.  The examiner noted that his spine was difficult to assess because he did not want to take off his lower back brace.  The Veteran reported that he was unable to do any movements with the back brace on "so he left it on."  He was able to stand upright.  Tenderness in the lumbosacral spine area was present.  Flexion with the back brace on was from 0 to 50 degrees; extension was from 0 to 15 degrees; and lateral left and right flexion was from 0 to 20 degrees.  He was unable to perform lateral rotation.  The examiner again pointed out that all movements were performed with the back brace on and that while there was pain, he was unable to determine any other Deluca criteria.  A contemporaneous MRI report of the lumbar spine demonstrated marked DDD at the lumbosacral junction.  The diagnosis was DDD with bilateral sciatica.  

VA treatment records dated from 2009 to 2014 document ongoing complaints of chronic low back pain and increased low back pain with walking, but significantly, there are no findings related incapacitating episodes or ankylosis.  Additionally, when the Veteran provided testimony before the undersigned in 2014; he did not endorse any ankylosis of the spine and/or incapacitating episodes. 

The Veteran underwent a VA spine examination in March 2010 for evaluation of the cervical (not the thoracolumbar spine); at that time, he indicated that he used a power wheelchair due to his low back pain.  He denied any bowel incontinence but noted that he experienced bladder incontinence as a result of his neurogenic bladder condition (which is service-connected) and not as a result of any spine condition.  The Veteran was able to stand without assistance.  

The Board has reviewed the entire evidentiary data and concludes that a rating higher than 40 percent for the Veteran's degenerative disc disease of the lumbar spine is not available.

In order to warrant a rating higher than 40 percent here, the evidence would need to show unfavorable ankylosis of the Veteran's entire thoracolumbar spine. Undoubtedly the medical evidence shows that the Veteran has substantial or even severe limitation of motion of his lumbar spine in all planes or directions.  However, the entirety of the record is absent for any indication that the Veteran has any ankylosis of the thoracolumbar spine.  This is based on the VA compensation examinations and VA outpatient treatment reports outlined above.  As such, a higher rating is not warranted on this basis.

The other applicable DC provision involves IVDS, based on incapacitating episodes.  There is also no medical evidence indicating that the Veteran has had any periods of physician-prescribed bed rest, so, by definition, he has not had any incapacitating episodes, much less of the frequency, severity and duration required by DC 5243 to warrant a rating higher than 40 percent.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, premature or excess fatigability and incoordination. See DeLuca, supra.  In this case, however, as the Veteran's degenerative disc disease of the lumbar spine already has been assigned the maximum schedular rating available under the General Rating Formula for symptomatology that includes limitation of motion, an increased rating under sections 4.40 and 4.45 is not available. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has considered the Veteran's statements regarding his lumbar spine disability, including his symptoms particularly his pain complaints.  However, the Board concludes that the competent, credible, and most probative evidence shows that his degenerative disc disease of the lumbar spine most closely approximates the criteria for a 40 percent rating rather than a higher rating. See 38 C.F.R. § 4.7.  Additionally, there is no indication that a "staged" rating is applicable here under Hart. 

Accordingly, the preponderance of the evidence is against the assignment of a higher rating for the Veteran's degenerative disc disease of the lumbar spine. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration 

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to an even greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's degenerative disc disease of the lumbar spine and erectile dysfunction disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes.  The Board finds that the rating criteria reasonably describe his disabilities.  As an example, his low back pain, as it affects his range of motion, is contemplated by DCs 5235 to 5242.  The lumbar spine associated lower extremity neurological pathology (i.e., sciatica) is already service-connected and contemplated by the applicable rating code, DC 8520.  The same is true of the other lumbar spine symptoms he has shown.  Therefore, referral for consideration of an extraschedular rating is not warranted for DDD of the lumbar spine. 

With regard to erectile dysfunction, the evidence fails to show anything unique or unusual about the Veteran's erectile dysfunction that would render the schedular criteria inadequate.  The Veteran's main symptoms are addressed by prescribed medication.  Moreover, he receives special monthly compensation on account of loss of use of a creative organ.  Symptoms simply have not been alleged that have not been taken into account by the schedular rating that has been assigned.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and his disability picture is thus contemplated by the rating schedule.  Accordingly, the assigned schedular evaluation is adequate, and referral for consideration of an extraschedular rating is not warranted for erectile dysfunction. 

As to the various lay statements found in the record, while the Veteran is competent and credible to report on what he can see and feel, the Board finds more probative the opinions provided by the medical experts at the VA examinations as to the severity of his service-connected disabilities than his lay claims. See Davidson, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Lastly, in adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, in this case, the record reflects that the Veteran is in receipt of a 100 percent combined disability rating effective October 2011; therefore, any claim for a TDIU for the initial rating period from October 2011 is rendered moot because a TDIU may be assigned where the schedular rating is less than total. 38 C.F.R. § 4.16(a). See also Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  With respect to the period prior to October 2011, the Board notes that a TDIU rating was already in effect, from August 13, 1985 to October 5, 2011.


 

4. Earlier Effective Date Claims

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. Id. 

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim. 38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  A claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions. Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition." DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date." Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

a. Effective Date For Erectile Dysfunction (ED) Prior to May 29, 2009 

The Veteran seeks an earlier effective date for the grant of service connection for erectile dysfunction.  His ED has been service-connected as secondary to radiation treatment received for service-connected prostate cancer.  He has specifically asserted that the effective date should go back to 1988, the year in which received radiation treatment for his service-connected prostate cancer.  

On May 29, 2009, the Veteran filed a claim of service connection for erectile dysfunction (claimed as creative organ/impotence due to prostate cancer radiation therapy). 

In a November 2009 rating decision, the RO granted entitlement to service connection for erectile dysfunction, effective May 29, 2009. 

This effective date corresponds to the date of receipt of the claim of service connection for this condition. 

The Board has reviewed the evidence for the period prior to May 29, 2009, to determine whether a formal or informal claim was filed with regard to erectile dysfunction.  However, there are no earlier submissions received which show an intent on the part of the Veteran to claim entitlement to service connection for erectile dysfunction. 

While acknowledging that there were ED diagnoses prior to May 29, 2009, the fact remains that the Veteran did not claim entitlement to service connection for this condition until May 29, 2009.  The effective date corresponds to date of receipt of the Veteran's claim of service connection.  Prior diagnoses are not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the Veteran did not file a claim of service connection for erectile dysfunction until May 29, 2009.
In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date for ED. See Gilbert, supra; 38 U.S.C.A. § 5107(b). 

For the above reasoning, the Board concludes that there is no legal basis for an effective date prior to May 29, 2009, for the grant of service connection for ED and the appeal is denied.

b. Effective Date Prior to May 29, 2009, For SMC Based on the Loss of Use of a Creative Organ

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k) , 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ. See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

VA policy is to pay SMC for loss of use of a creative organ whenever a service connected disease causes loss of erectile power. M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(c) (Nov. 26, 2002).  It must initially be established; however, that the loss of erectile dysfunction is a manifestation of a service-connected disease or injury.

Entitlement to SMC for erectile dysfunction pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ was granted in a November 2009 rating decision, effective May 29, 2009, in light of the grant of service connection for erectile dysfunction.  As discussed above, there is no legal basis for assignment of an earlier effective date for the grant of service connection for erectile dysfunction; it, therefore, follows that there is no legal basis for assignment of an earlier effective date for the grant of SMC for loss of use of a creative organ. 

c. Effective Date Prior to August 13, 1985, For a Grant of Entitlement to Service Connection for a Neurogenic Bladder 

The issue of entitlement to an earlier effective date than August 13, 1985, for the grant of service connection for a bladder disorder (i.e., neurogenic bladder) was before the Board in December 2000.  At that time, it was determined that the correct effective date for the grant of service connection for neurogenic bladder should be August 13, 1985 (the date VA received the claim).  In April 2001, the Veteran requested reconsideration of the Board's December 2000 decision.  That motion was denied by the Board in an unappealed May 2001 decision.   

Thereafter, the claim for an earlier effective date was again denied by the RO in a January 2002 rating decision.  The Veteran appealed that determination.  

In September 2003, the Board determined that the December 2000 decision precluded an effective date earlier than August 11, 1985, for the grant of service connection for neurogenic bladder.  The Board also noted that the Veteran had not alleged CUE in the December 2000 decision.  

Thereafter, in a July 2005 statement, the Veteran alleged CUE in the December 2000 Board decision.  A Board hearing was requested and held September 2005, however, the Veteran presented no testimony as to the CUE/earlier effective date issue on appeal.  

In a November 2005 remand, the Board noted that the Veteran had presented no testimony/argument at the September 2005 hearing with respect to the earlier effective date issue decided by the Board in September 2003.  Accordingly, the Board found no reason to disturb its prior decision as to that issue.  

In March 2009, the Veteran filed the current claim for an earlier effective date for the grant of service connection for neurogenic bladder in March 2009; that claim was denied in a November 2009 rating decision, which is the subject of the current appeal. 

A decision issued by the Board is final, unless appealed to the Court or another exception to finality applies (e.g., the Board orders reconsideration of the decision). 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  Under 38 U.S.C.A. § 7104(b), finality attaches once a claim is disallowed. 38 C.F.R. § 20.1100.  In this case, the Board's unappealed December 2000 decision (and subsequent May 2001 Reconsideration Motion) is final.  There is no legal entitlement to an effective date earlier than August 13, 1985 for the grant of service connection for neurogenic bladder.  The Board finds that the March 2009 claim for an effective date earlier for the grant of service connection for neurogenic bladder amounts to a free-standing effective date claim which violates the rule of finality. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Moreover, his current allegations concerning an earlier effective date are not tantamount to a CUE claim.  Indeed, he has not identified with any specificity the type of error in a prior decision that would be considered CUE if found.  His allegations amount to noting that his bladder symptoms have been unremitting since 1968 and thus he should be entitled to service connection as of that date.  This on its face is not CUE. See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).  

Based on the procedural history of this case, the Board has no alternative but to dismiss the claim without prejudice to the Veteran filing a CUE claim. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement). 

5. Entitlement to Specially Adapted Housing & Entitlement to an Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran contends that his service connected lower extremity and low back disabilities meet the loss of use eligibility criteria for these benefits.  Resolving reasonable doubt in his favor, the Board finds that such disabilities meet the "preclude locomotion" loss of use standard and will grant these claims. 

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A Veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye. See 38 U.S.C.A. § 3901(1)(A) (West 2002); see also 38 C.F.R. § 3.808(b) (2014). 

The term adaptive equipment means generally, that equipment which must be part of or added to a conveyance manufactured for sale to the general public to make it safe for use by the claimant and to assist him or her in meeting the applicable standards of licensure of the proper licensing authority. See 38 C.F.R. § 3.808(e).  The regulation further provides that, with regard to automobiles and similar vehicles the term includes a basic automatic transmission as to a claimant who has lost or lost the use of a limb. See 38 C.F.R. § 3.808(e)(1). 

For a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2014). 

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2014). 

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a(b) (2014).

In this case, the Veteran is currently in receipt of a 100 percent combined rating, effective from October 5, 2011; a TDIU rating based on service-connected disabilities was in effect from August 13, 1985 to October 05, 2011.  He is service-connected for the following disabilities: posttraumatic stress disorder (100 percent); neurogenic bladder associated with prostate cancer (60 percent); degenerative disc disease of the lumbar spine (40 percent); sciatica of the right lower extremity associated with DDD of the lumbar spine (20 percent); sciatica of the left lower extremity associated with DDD of the lumbar spine (20 percent); coronary artery disease (10 percent); prostate cancer (0 percent); erectile dysfunction (0 percent); and radiation colitis (evaluation not yet assigned).  

He is also in receipt of SMC under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of neurogenic bladder, a single disability upon which a total individual unemployability rating is based and additional service-connected disabilities of post-traumatic stress disorder, independently ratable at 60 percent or more from August 26, 2008 to October 5, 2011; SMC under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ from May 29, 2009; and SMC under 38 U.S.C. 1114, subsection (l) and 38 CFR 3.350(b) on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense from October 5, 2011. 

Taking into account all relevant evidence, and resolving all doubt in favor of the Veteran, the Board finds that the evidence of record does show loss of use of the Veteran's lower extremities, such that certificates of eligibility for an automobile and/or specially adapted equipment and specially adapted housing are warranted. 

In so finding, the Board points to a July 2014 VA Amputee Brace Clinic Consult, which, essentially noted that the Veteran was wheelchair-bound due to spinal injuries (i.e., lumbar DDD) and neurological deficits of the lower extremities/foot drop (i.e., sciatica).  It was noted that the Veteran had not walked in more than 6 years as walking "greatly increases his LBP and current gait is not safe or functional."  An August 2009 VA peripheral nerves examination likewise confirmed that the Veteran's lower extremity/back disabilities rendered him unsteady and unable to stand without assistance.  The VA examiner further described decreased strength in the lower extremities, as well as atrophy of the lower extremity musculature.  The examiner expressly found that the Veteran's condition required the aid of a motorized wheelchair and assistance to stand and be mobile without a wheelchair.  

Additionally, multiple VA Housebound/Aid & Attendance examinations conducted throughout the course of this appeal have confirmed that the Veteran is immobile and/or wheelchair bound as a result of his service-connected low back disability and associated neurological deficits. See, e.g., July 2009 Examination Report.  In the July 2009 Housebound/Aid & Attendance examination, for example, the examiner described "severe" limited strength and limited range of motion of the lower left extremity and resulting balance problems due to such limitations.  

The Board also finds probative the February 2008 VA spine examination report which found that the Veteran was unable to ambulate all but the shortest distances without assistance or use of a wheelchair.  

In addition to the foregoing medical evidence, the Board finds probative the Veteran's Board and DRO hearing testimony in during which he stated that he was essentially unable to ambulate without the use of a walker or a wheelchair.  

Here, the Board notes that the "preclude locomotion" loss of use standard under 38 C.F.R. § 3.809(d) is more expansive than, say, the SMC loss of use standard of 38 C.F.R. § 3.350(a)(2).  Compare 38 C.F.R. § 3.809(b)(3) and (c) to 38 C.F.R. § 3.350(a)(2).  The language of 38 C.F.R. § 3.809 is clear that the more expansive loss of motion standard is applicable to the home adaptation criteria as it was explicitly stated in the regulatory language.  Viewing the legal criteria in the light most favorable to the Veteran, the Board extends the more expansive view of loss of use under 38 C.F.R. § 3.809 for automobile adaptation eligibility consideration. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

By resolving reasonable doubt in favor of the Veteran, the Board finds the evidence at least in equipoise as to whether his service connected lower extremity disabilities meet the regulatory definition of "preclude locomotion" to find loss of use of an extremity under 38 C.F.R. §§ 3.808(b) and 3.809(b)(1). (See Board and DRO Hearing Testimony; February 2008 VA Spine Examination Report; Housebound/A&A Examination Reports; and July 2014 Amputee Brace Clinic Consult).  Accordingly, the Board finds that all statutory and regulatory criteria for certificates of eligibility for an automobile and/or specially adapted equipment and specially adapted housing have been approximated in this Veteran's case.  The full benefits sought on appeal are thus granted for these claims.





6. Entitlement to Special Home Adaption Grant 

Where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant. 38 U.S.C.A. § 2101(b)(West 2002); 38 C.F.R. § 3.809a (2014). 

In this case, however, the Veteran has been granted entitlement to specially adaptive housing, which is a greater benefit.  Therefore, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  Thus, the claim is dismissed as moot.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a left knee disability, the appeal to this extent is granted. 

Entitlement to service connection for rectal cancer is denied. 

Entitlement to service connection for radiation colitis is granted. 

An initial compensable rating for erectile dysfunction is denied.  

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an effective date earlier than May 29, 2009, for the grant of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than May 29, 2009, for the grant of special monthly compensation due to loss of creative organ is denied.

The claim of entitlement to an earlier effective date for the grant of service connection for neurogenic bladder is denied.

Entitlement to certificate of eligibility for specially adapted housing is granted.

Entitlement to a special home adaptation grant is dismissed.

Entitlement to automobile and adaptive equipment or adaptive equipment only is granted.


REMAND

1. Service Connection Claims - Left Hip, Left Knee, and Cervical Spine 

During his hearing before the undersigned, the Veteran competently testified that he sustained injuries to his left hip, left knee, and neck (or cervical spine) in a motor vehicle accident (MVA) in-service.  Service treatment records confirm that the Veteran was, in fact, involved in an MVA in August 1967; contemporaneous hospitalization records noted tenderness over the anterior left tibia and spasms of the paravertebral muscle groups.  X-rays were normal.  The diagnosis was lumbosacral strain.  September, November, and December 1967 STRs noted ongoing complaints of pain (primarily back pain) stemming from the MVA.  The Veteran has described ongoing left hip, left knee, and neck symptomatology since service.  Notably, service connection is currently in effect for a low back disability (i.e., DDD of the lumbar spine) as a result of the above-described in-service injury.   

To date, the Veteran has not been afforded a VA examination to assess the relationship of his claimed left hip or left knee disorders to service, or to service-connected disabilities.  Such an examination is necessary. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In so finding, the Board acknowledges that the Veteran was afforded a VA examination in March 2010 with respect to his cervical spine/neck claim and that the examiner provided a negative opinion.  Since the time of the VA examination, additional pertinent evidence has been added to the record - namely, the Veteran's 2014 Board hearing testimony concerning onset and continuity of neck symptoms, as well as SSA records documenting ongoing complaints of neck pain/symptoms.  In light of the foregoing, the Board also finds that that a new examination/opinion should be provided to the Veteran upon remand. 

2. Increased Rating - Prostate Cancer 

The Veteran is currently receiving a non-compensable evaluation for prostate cancer under DC 7528.  During his 2014 Board hearing, he testified that he is currently being treated for a recurrence of prostate cancer and that he had an upcoming appointment at the VAMC to determine whether removal of the prostate, or radiation treatment was necessary.  Accordingly, the Veteran should be afforded a new VA examination to assess the current nature and severity of his prostate cancer. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).


Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2. Schedule the Veteran for a VA examination to assess whether the claimed left hip, cervical spine/neck, and left knee disabilities are related to service, including as secondary to any service-connected disabilities.  The claims and Virtual folders should be reviewed in conjunction with the examination.  

The examiner should identify all current disabilities of the left hip, cervical spine/neck, and left knee, and then respond to the following:

a) Is any diagnosed disability of the left hip, cervical spine/neck, and/or left knee at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include as due to the documented motor vehicle accident in-service in 1967?

b) Is any diagnosed disability of the left hip, cervical spine/neck, and/or left knee at least as likely as not (a 50 percent or higher degree of probability) proximately due to any service-connected disability? 

c) Is any diagnosed disability of the left hip, cervical spine/neck, and/or left knee at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any service-connected disability? 

The examiner should provide reasons for these opinions. All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected prostate cancer.  The claims and Virtual folders should be reviewed in conjunction with the examination and then answer the following: 

(a) On what date did the Veteran last undergo surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure in connection with his prostate cancer?

(b) Has the Veteran's prostate cancer gone into remission? If yes, on what date did the Veteran's prostate cancer go into remission?

(c) Has there been a local recurrence or metastasis of the Veteran's prostate cancer?  If yes, please provide the date or dates of any local recurrence or metastasis. 

(d) Also provide clinical observations in terms corresponding to VA's rating criteria for genitourinary dysfunctions, to include voiding dysfunction, urinary frequency, obstructed voiding and (if present) renal dysfunction (but noting that the Veteran is already service-connected for neurogenic bladder, which is unrelated to his prostate cancer, but may include some overlapping symptomatology).  

Please provide a thorough explanation for any opinions that are rendered.

4. If any of the issues on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


